Citation Nr: 0830575	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
20 percent for a service-connected back disorder, claimed as 
degenerative changes of the low back with lumbar 
radiculopathy at L4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in December 
2003 and April 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  The 
December 2003 rating decision granted service connection for 
degenerative changes of the low back with lumbar 
radiculopathy at L4 and assigned a 20 percent evaluation.  
The April 2004 rating decision increased the veteran's rating 
for his service-connected PTSD from 10 percent to 30 percent, 
effective December 2003.  On a claim for an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of the 30 percent rating 
is not a full grant of the benefits sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to a higher rating, the matter remains before the Board for 
appellate review. Thus, the veteran has appealed both the 
December 2003 and April 2004 decisions to BVA, and the case 
was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
complaints of depression, sleep disturbance, nightmares, 
intrusive memories, irritability, difficulty concentrating, 
social isolation, and results in occupational and social 
impairment with reduced reliability and productivity; there 
is no evidence of thought disorder, obsessional rituals, 
intermittently illogical, obscure or irrelevant speech, panic 
attacks, impaired impulse control, disorientation, neglect of 
appearance or hygiene, or inability to work or to maintain 
interpersonal relationships.

3.  The veteran's back disorder has not resulted in severe 
loss of range of motion of the lumbar spine; listing of the 
whole spine to the opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side; or, intervertebral 
disc syndrome.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 50 percent disability rating, and no 
higher, are met for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 20 percent for a back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5292 - 5295, (2002), 
Diagnostic Codes 5292 - 5295 (2003), Diagnostic Codes 5235 - 
5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for an increased rating 
for his service-connected PTSD, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a January 2004 letter notified the veteran that 
he must submit evidence that his service-connected PTSD had 
increased in severity and advised him of the types of medical 
and lay evidence that he may submit, including statements 
from his doctor or other individuals who are able to describe 
the manner in which his disability has become worse.  There 
was no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, that a 
disability rating would be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent, or the diagnostic criteria for 
establishing a higher rating for his service connected PTSD.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his January 2004 and 
September 2005 VA examinations, the veteran discussed the 
effect of his PTSD on his employment, noting that he had 
difficulty interacting with the crowd after he performed, and 
his daily life, discussing his problems with depression, 
sleep disturbance and his relationship with his wife.  Thus, 
as the Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a September 2005 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected PTSD, and that same month, a rating 
decision which continued the veteran's 30 percent evaluation 
was issued.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
this notice element is not prejudicial.  See Sanders, 487 
F.3d 881.  

As to the last element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez- Flores, 22 Vet. 
App. 37.  The Board notes that the ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  As noted above, PTSD is rated under Diagnostic Code 
9411, 38 C.F.R. § 4.130.  

In the Appellant's Brief submitted by the veteran's 
representative in August 2008, it is argued that the medical 
evidence available supports the veteran's argument that his 
service connected disability is of a greater severity than 
that which he is being compensated for and that the Board 
should grant him a percentage of compensation consistent with 
his disability.  This argument shows actual knowledge on the 
part of the veteran and his representative that the veteran's 
disability is rated based on the severity of disability and 
that there are different levels of compensation commensurate 
with the severity of the disability.  The essence of the 
veteran's representative's argument is that the veteran's 
disability is of such severity that he should be given a 
higher disability rating.  The Board also notes that the 
veteran was given the provisions of 38 C.F.R. § 4.130 in his 
September 2005 SOC.  Therefore, the Board finds that the 
error in this element of Vazquez-Flores notice and also the 
error in not providing notice pursuant to Dingess/Hartman is 
not prejudicial.  See Sanders 487 F.3d 881.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by VCAA notice error). 

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the SOC, 
and reasons as to why a higher rating was not warranted under 
that criteria were identified.

With regard to the veteran's claim for an increased initial 
evaluation for his back disorder, the Board notes that upon 
receipt of an application for a service-connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in December 2003 in this case, the RO sent 
the veteran a letter, dated in February 2002, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The veteran 
was not provided with notice of how VA determines disability 
ratings and effective dates.  Nevertheless, because the claim 
for service connection had been granted, the defect in the 
notice about how a disability rating and effective date would 
be determined was harmless error as to that claim.  Dingess, 
19 Vet. App. at 491; Goodwin, slip op. at 5.  

In January 2003, the veteran submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a September 2005 SOC.  This document informed the 
veteran of the regulations pertinent to his appeal, including 
the applicable rating criteria, advised him of the evidence 
that had been reviewed in connection with his appeal, and 
provided him with reasons for its decision.  38 U.S.C.A. 
§ 7105(d).  Accordingly, the Board concludes that the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute have been fulfilled in this case.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was also 
afforded VA examinations in March 2002, January 2004 and 
September 2005 in connection with his claims.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

I.  PTSD

In this case, the veteran's PTSD is currently assigned a 30 
percent disability evaluation, effective from December 2003, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this formula, the current 30 percent rating requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

The next higher rating of 50 percent also requires 
occupational and social impairment, but with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is warranted for even greater 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to an evaluation in excess of 30 percent 
for PTSD.  The veteran has been shown to have occupational 
and social impairment with reduced reliability and 
productivity.

In this case, the veteran has been assigned GAF scores 
ranging from 50 - 58.  According to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 
38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The findings of record indicate that the veteran's PTSD 
symptoms match some of the rating criteria under the 30 
percent rating (depressed mood, anxiety and sleep impairment) 
as well as the 50 percent rating (impaired judgment and 
difficulty in establishing and maintaining effective work and 
social relationships).

The Board finds that the clinical evidence more closely 
assesses the veteran's occupational and social impairment 
around the 50 percent rating.  The veteran's PTSD symptoms 
include mood disturbances such as depression, irritability 
and preoccupation with Vietnam.  The veteran has difficulty 
maintaining social relationships.   For example, the veteran 
has been married twice.  Although the veteran reported at the 
September 2005 VA examination that his current marriage is 
going well, the veteran did report some stress in dealing 
with his stepson.  Further, at the September 2005 VA 
examination the veteran reported that he startles easily if 
someone touches him, that he hardly ever goes to crowded 
places, that he is easily irritated by traffic and other 
drivers and that he becomes angry with the people he works 
with.  The examiner observed that the veteran's anger was 
internalized, that the veteran coped by leaving the situation 
and that the veteran demonstrated detachment from others.  
The veteran also stated that although he goes to church every 
Sunday, he has no other social activities and has no close 
friends.

Industrially, the record reflects that for the last 28 years, 
the veteran has been employed as a singer, rhythm guitar 
player and MC for a musical group.  The September 2005 VA 
examiner reported that the veteran typically works about six 
nights per week.  However, the veteran does have trouble 
maintaining effective work relationships.  For example, at 
the September 2005 VA examination and at his VA outpatient 
treatment sessions, the veteran reported having some 
disagreements with the management, that he becomes angry with 
the people he works with, and that although he is social 
during shows, he tries to keep his distance from the crowd as 
much as possible.  Indeed, the September 2005 VA examiner 
concluded that the veteran's job was a source of stress for 
him because of the necessity of social contact.

Since the veteran has some of the criteria for a 50 percent 
rating, along with several psychiatric symptoms not listed in 
the rating schedule such as nightmares, efforts to avoid his 
memories of Vietnam, diminished interest in some activities, 
detachment from others, restricted affect, hypervigilance and 
exaggerated startle response, see Mauerhan, supra, the Board 
concludes that the veteran's overall level of disability more 
nearly approximates that consistent with a 50 percent rating.  
Although the veteran's GAF score at the September 2005 VA 
examination is indicative of mild to moderate impairment, a 
GAF score is, of course, just one part of the medical 
evidence to be considered and it is not dispositive.  Thus, 
in evaluating all of the evidence of record, the Board finds 
that the veteran's symptoms more nearly approximates moderate 
to severe social and occupational impairment, or a 50 percent 
disability evaluation.  

However, neither the symptoms nor the GAF scores assigned, 
varying from 50 to 58, are consistent with a higher 
disability rating.  For example, at the September 2005 VA 
examination, the veteran did not report any delusions, 
hallucinations, suicidal or homicidal ideation.  The examiner 
reported that the veteran's appearance, hygiene and behavior 
were appropriate.  The veteran's speech and communication 
were normal.  In addition, although the veteran has 
difficulty with social and occupational relationships, he is 
currently married and employed.  Thus, the veteran is not 
unable to establish and maintain effective relationships.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he meets the requirements for a 
50 percent schedular rating, but no higher.  In this regard, 
although there is evidence of some impaired impulse control 
and difficulty in establishing and maintaining effective work 
and social relationships, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating; 
and the veteran exhibits none of the criteria listed for a 
100 percent rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.  

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for any portion of the appeal 
period.  In essence, the preponderance of the evidence is 
against an evaluation in excess of 50 percent for PTSD.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 50 percent 
for any portion of the appeal period.
II. Back Disorder

Preliminarily, the Board notes that the rating criteria for 
the veteran's back disorder were changed during the pendency 
of this appeal.  When a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
see also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The regulations regarding diseases and injuries to the spine 
and intervertebral disc syndrome were revised effective 
September 26, 2003 and September 23, 2002, respectively.  
Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows:

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo- 
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. .......................... 
40

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position... 
........................................
........................... 20

With characteristic pain on motion 
........................... 10

Prior to September 23, 2002, the regulations regarding 
intervertebral disc syndrome provided that intervertebral 
disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

Under the revised regulations, the back disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.


Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

In considering the evidence under the laws and regulations 
set fourth above, the Board finds that the veteran's back 
disorder is appropriately evaluated as 20 percent disabling.  
The evidence does not show severe limitation of motion of the 
lumbar spine, nor does it show any evidence of listing of the 
whole spine or a positive Goldthwaite's sign.  There is also 
no evidence that the veteran's lumbar spine disability has 
resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  At his 
September 2005 VA examination, the veteran demonstrated 
forward flexion to 90 degrees, extension to 25 degrees, and 
lateral flexion to 30 degrees on the right and 20 degrees to 
the left, and rotation to 30 degrees on the right and 15 
degrees on the left.  The examiner stated that upon repeat 
testing, the veteran's range of motion was limited to 70 
degrees of forward flexion, but no loss or range of motion 
was otherwise noted.  Further, there was no objective 
evidence of ankylosis, muscle spasm, atrophy, guarding severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour, pain with motion, tenderness or weakness.  

The Board does observe the veteran's contention in his 
November 2005 VA Form 9 requesting another VA examination 
because he felt that the range of motion testing at the 
September 2005 VA examination was done incorrectly.  First, 
the Board notes that other than the veteran's statement, 
there is no other indication that the range of motion testing 
was performed incorrectly.  In fact, the veteran's range of 
motion testing at the March 2002 VA examination, which 
included forward flexion to 50 degrees without pain, 60 
degrees with pain; extension to 0 degrees without pain, 10 
degrees with pain; right lateral bending to 30 degrees with 
pain, 50 degrees without pain; left lateral bending to 10 
degrees without pain, 20 degrees with pain, also meets the 
criteria for a 20 percent rating, but no higher.  Second, the 
Board notes that the criteria for a higher evaluation under 
both the old and new regulations are not based on range of 
motion testing.  As noted above, there is no objective 
evidence that the veteran has favorable ankylosis, listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo- arthritic 
changes, or severe narrowing or irregularity of the joint 
space.  Therefore, the Board finds that under these 
circumstances, the currently assigned 20 percent rating is 
appropriate and a new VA examination is not warranted. 

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  38 
C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca.  The Board recognizes 
that the veteran complains of low back pain with a history of 
flare ups of pain and painful range of motion.  However, the 
veteran walks unaided and does not use an orthotic.  The 
medical evidence of record does not provide any indication 
that the veteran has had any surgical interventions or 
periods of hospitalization for his back.  Considering the 
veteran's complaints, the Board finds that application of 38 
C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis for a 
rating higher than 20 percent.

The Board has also considered whether a higher disability 
evaluation could be assigned under Diagnostic Codes 5293 or 
5243, intervertebral disc syndrome.  A September 2005 VA 
peripheral nerves examination revealed that the veteran had 
sensory impairment at L2, including decreased touch sense 
over the left thigh and decreased touch at the toes at L5-S1, 
as well as decreased vibratory sense to MCT.  The veteran's 
right lower extremity at L5-S1 included decreased touch 
sensation at the toes and decreased vibratory sense to MCT.  
The examiner diagnosed radiculopathy from the veteran's back 
injury.  Thus, although no diagnosis of intervertebral 
syndrome has been made, the Board finds that the presence of 
intervertebral disc syndrome has been established.  
Nevertheless, there is no evidence that the veteran 
experiences severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or that he experiences any 
incapacitating episodes resulting from intervertebral disc 
syndrome of at least four weeks during the past year.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), Diagnostic Code 
5293 (2003), Diagnostic Code 5243 (2007).  In fact, when he 
was examined in September 2005, the veteran reported that he 
had no periods of incapacitation requiring physician care.  
Further, to the extent that the veteran's back disorder has 
neurological manifestations, the Board notes that the veteran 
is already in receipt of a separate compensable rating for 
both right and left lower extremity radiculopathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8521.

Therefore, the Board finds that veteran's level of disability 
more closely approximates the criteria for a 20 percent 
rating and a higher rating is not warranted.  Accordingly, 
the veteran's claim for a disability rating in excess of 20 
percent for his back disorder must be denied.  38 C.F.R. § 
4.71a, Diagnostic Codes 5292 - 5295, (2002), Diagnostic Codes 
5292 - 5295 (2003), Diagnostic Codes 5235 - 5243 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected PTSD or back 
disorder has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that his service-
connected PTSD or back disorder has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected PTSD or back disorder has rendered him 
unemployable.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected PTSD or back disorder 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher is granted, subject to 
law and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.

Entitlement to an initial disability rating in excess of 20 
percent for a service connected back disorder, claimed as 
degenerative changes of the low back with lumbar 
radiculopathy at L4, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


